Exhibit 10.1

 

 

AMENDMENT AND EXCHANGE AGREEMENT

 

This Amendment and Exchange Agreement (this “Agreement”) is made as of the __th
day of April, 2017 by and between, Interpace Diagnostics Group, Inc., a Delaware
corporation (the “Company”) and the holder identified on the signature page
hereto (“Investor”). Capitalized terms not defined herein shall have the meaning
as set forth in the Initial Exchange Agreement (as defined below).

 

R E C I T A L S

 

A.           On October 31, 2014, the Company and Interpace Diagnostics, LLC
issued a Non-Negotiable Subordinated Secured Promissory Note (the “Original
Note”) to RedPath Equityholder Representative, LLC (the “Original Investor”)
with an aggregate principal amount currently outstanding of $9,336,250.00.

 

B.           On March 23, 2017, the Investor purchased the Original Note and,
pursuant to that certain Exchange Agreement, dated as of March 22, 2017, by and
between the Company and the Investor (the “Initial Exchange Agreement”),
exchanged the Original Note for (x) a senior secured convertible note with an
aggregate initial principal amount of $5,321,662.50 (the “Convertible Note”) and
(y) a senior secured note, with an aggregate initial principal amount of
$3,547,775.00 (the “Senior Note”).

 

C.           The Company and the Investor desire to enter into this Agreement,
pursuant to which, among other things, the Company and the Investor shall
exchange such aggregate principal of the Senior Note as set forth on the
signature page hereto (the “Exchange Note”) for a senior secured convertible
note in the form attached hereto as Exhibit A (which, is identical in all
material respects to the Convertible Note, but with an initial conversion price
as set forth on the signature page attached hereto), with an aggregate principal
amount equal to the aggregate principal of the Exchange Note (the “New Exchanged
Convertible Note”), convertible into Common Stock (as defined below) in
accordance therewith (the New Exchanged Convertible Note as converted, the “New
Exchanged Conversion Shares”, and together with the New Exchanged Convertible
Note, the “New Exchanged Securities”).

 

D.           The exchange of the Exchange Note for the New Exchanged Convertible
Note is being made in reliance upon the exemption from registration provided by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”).

 

 

A G R E E M E N T

 

1.            Exchange. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 5 and 6 below, on the Closing Date (as defined
below) the Investor shall, and the Company shall, pursuant to Section 4(a)(2) of
the Securities Act, exchange the Exchange Note for the New Exchanged Convertible
Note. At the Closing (as defined below), the following transactions shall occur
(such transactions in this Section 1.1 to 1.5, the “Exchange”):

 

1.1          Delivery. In exchange for the Exchange Note, the Company shall
deliver or cause to be delivered to the Investor the New Exchanged Convertible
Note. As of the Closing Date, all of the Investor’s rights under the Exchange
Note shall be extinguished.

 

 
 

--------------------------------------------------------------------------------

 

  

1.2          Other Documents. The Company and the Investor shall execute and/or
deliver such other documents and agreements as are customary and reasonably
necessary to effectuate the Exchange.

 

1.3         No Additional Consideration. The New Exchanged Convertible Note
shall be issued to the Investor in exchange for the Exchange Note without the
payment of any additional consideration.

 

1.4          Closing. Upon confirmation that the conditions to closing specified
in this Agreement have been satisfied or duly waived by the Investor or the
Company, as applicable, the closing of the Exchange (the “Closing”) shall occur
on the date hereof or such other date as is mutually acceptable to the Investor
and the Company (the “Closing Date”).

 

1.5          Amendments; Ratification.

 

(a)      Initial Exchange Agreement Amendments. Effective as of the Closing
Date, the Initial Exchange Agreement is hereby amended as follows:

 

(i)     The defined term “Exchanged Convertible Note” is hereby amended to
include the New Exchanged Convertible Note.

 

(ii)     The defined term “Exchanged Conversion Shares” is hereby amended to
include the New Exchanged Conversion Shares.

 

(iii)     The defined term “Agreement” is hereby amended to include this
Agreement.

 

(iv)     Section 1.5 of the Initial Exchange Agreement is hereby amended and
restated as follows:

 

At such time (the “Release Date”) as the Exchanged Non-Convertible Note and the
New Exchanged Convertible Note (as defined in that certain Amendment and
Exchange Agreement, dated, March 30, 2017), in the aggregate, has less than
$1,596,498.75 in aggregate principal amount outstanding, the Investor shall
release its security interest arising pursuant to the Security Documents and the
Guaranty.

 

(b)      Other Exchange Document Amendments. Effective as of the Closing Date,
each of the other Exchange Documents (as defined in the Initial Exchange
Agreement) are hereby amended as follows:

 

(i)     The defined terms “Exchanged Notes” and “Notes” are each hereby amended
to include the New Exchanged Convertible Note.

 

 
2

--------------------------------------------------------------------------------

 

  

(ii)     The defined term “Exchange Agreement” is hereby amended to include this
Agreement.

 

(c)     Ratification. The Company, on behalf of itself and each of its Material
Subsidiaries (and as further acknowledged and agreed to by the Material
Subsidiaries signatory hereto), hereby (i) acknowledges and agrees that the New
Exchanged Convertible Notes shall constitute “Notes” under the Security
Agreement (as defined in the Initial Exchange Agreement), each other Security
Document (as defined in the Initial Exchange Agreement) and the Guaranties, (ii)
reaffirms the Obligations (as defined in the Security Agreement) and the
Guaranteed Obligations (as defined in the Guaranties), in each case which, for
the avoidance of doubt, shall include all amounts outstanding under the New
Exchanged Convertible Notes) and (iii) further ratifies and reaffirms the
validity and enforceability of the Guaranties and all of the Liens heretofore
granted, pursuant to and in connection with the Security Agreement, any other
Security Document, the Guaranties and/or the Notes (as defined in the Security
Agreement, as amended hereby, which, for the avoidance of doubt, includes the
New Exchanged Convertible Notes), to Hudson Bay Master Fund Ltd., in its
capacity as a holder of such Notes, as collateral security for the Obligations
in accordance with their respective terms and (z) acknowledges that all of such
Liens and all Collateral (as defined in the Security Agreement) heretofore
pledged as security for such Obligations, continue to be and remain collateral
for such Obligations from and after the date hereof.

 

2.            Company Representations and Warranties. As of the date hereof and
as of the Closing Date:

 

2.1          Organization and Qualification. The Company and each of its
Material Subsidiaries are entities duly organized and validly existing and in
good standing under the laws of the jurisdiction in which they are formed, and
have the requisite power and authorization to own their properties and to carry
on their business as now being conducted and as presently proposed to be
conducted. The Company and each of its Material Subsidiaries is duly qualified
as a foreign entity to do business and is in good standing in every jurisdiction
in which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company and its Subsidiaries, taken as a whole, or (ii) the transactions
contemplated hereby or in any of the other Exchange Documents (as defined below)
or (iii) the authority or ability of the Company and its Material Subsidiaries
to perform any of their respective obligations under any of the Exchange
Documents (as defined below). “Subsidiaries” means any Person in which the
Company, directly or indirectly, (I) owns any of the outstanding capital stock
or holds any equity or similar interest of such Person or (II) controls or
operates all or any part of the business, operations or administration of such
Person, and each of the foregoing, is individually referred to herein as a
“Subsidiary.” “Material Subsidiaries” means, collectively, Interpace Diagnostics
Corporation, a Delaware corporation and Interpace Diagnostics, LLC, a Delaware
limited liability company and any other, direct or indirect, “significant
subsidiary” of the Company (as defined in Regulation S-X of the Securities Act
of 1933 and the 1934 Act (as defined below)). Each Subsidiary of the Company
that is not a “Material Subsidiary” has no material assets or liabilities as of
the date hereof and as of the Closing Date (each, an “Inactive Subsidiary”). For
purposes of this Agreement, (x) “Person” means an individual, a limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity and any Governmental Entity or any
department or agency thereof and (y) “Governmental Entity” means any nation,
state, county, city, town, village, district, or other political jurisdiction of
any nature, federal, state, local, municipal, foreign, or other government,
governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal), multi-national organization or body; or body exercising, or
entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory, or taxing authority or power of any nature or
instrumentality of any of the foregoing, including any entity or enterprise
owned or controlled by a government or a public international organization or
any of the foregoing.

 

 
3

--------------------------------------------------------------------------------

 

  

2.2          Authorization and Binding Obligation. The Company and each of its
Material Subsidiaries have the requisite power and authority to enter into and
perform its obligations under this Agreement, the Initial Exchange Agreement,
the Security Documents, the Guaranties, the New Exchanged Securities, the
Exchanged Securities, as applicable, and each of the other agreements entered
into by the parties hereto in connection with the transactions contemplated by
this Agreement or the Initial Exchange Agreement (collectively, the “Exchange
Documents”) and the Company has the requisite power and authority to issue the
New Exchanged Securities in accordance with the terms hereof and thereof. The
execution and delivery of the Exchange Documents by the Company and the Material
Subsidiaries and the consummation by the Company and the Material Subsidiaries
of the transactions contemplated hereby and thereby, has been duly authorized by
the Company's Board of Directors and the governing body of the Material
Subsidiaries, including, without limitation, the approval by the Company’s Board
of Directors of the issuance of the New Exchanged Convertible Note and the
reservation for issuance and issuance of New Exchanged Conversion Shares
issuable upon conversion of the New Exchanged Convertible Note, and no further
filing, consent, or authorization is required by the Company, its Board of
Directors, any board of directors or managers of any Material Subsidiary or any
of their stockholders. This Agreement and the other Exchange Documents have been
duly executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws.

 

2.3          No Conflict. Except as set forth on Schedule 2.3, the execution,
delivery and performance of the Exchange Documents by the Company and its
Material Subsidiaries and the consummation by the Company and its Material
Subsidiaries of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the New Exchanged Convertible Note and
reservation for issuance and issuance of the New Exchanged Conversion Shares
issuable upon conversion of the New Exchanged Convertible Note) will not (i)
result in a violation of the Certificate of Incorporation (as defined below) or
any other organizational documents of the Company or any of its Subsidiaries,
any capital stock of the Company or any of its Subsidiaries or Bylaws (as
defined below) of the Company or any of its Subsidiaries, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including foreign, federal and state securities laws and regulations and the
rules and regulations of the Nasdaq Capital Market (the “Principal Market”) and
including all applicable federal laws, rules and regulations) applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected except, in the case of
clause (ii) or (iii) above, to the extent such violations that would not
reasonably be expected to have a Material Adverse Effect.

 

 
4

--------------------------------------------------------------------------------

 

  

2.4        No Consents. Except as provided on Schedule 2.4, neither the Company
nor any Subsidiary is required to obtain any consent from, authorization or
order of, or make any filing or registration with (other than the filing with
the Securities and Exchange Commission (the “SEC”) of a Form D with the SEC, any
other filings as may be required by any state securities agencies and filing of
UCC financing statements), any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its respective obligations under or contemplated by the
Exchange Documents, in each case, in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations which
the Company or any Subsidiary is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the Closing Date, and
neither the Company nor any of its Subsidiaries are aware of any facts or
circumstances which might prevent the Company or any of its Subsidiaries from
obtaining or effecting any of the registration, application or filings
contemplated by the Exchange Documents. Except as disclosed in the SEC
Documents, the Company is not in violation of the requirements of the Principal
Market and has no knowledge of any facts or circumstances which would reasonably
lead to delisting or suspension of the Common Stock in the foreseeable future.

 

2.5         Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Investor contained herein, the offer and
issuance by the Company of the New Exchanged Securities is exempt from
registration under the Securities Act. The offer and issuance of the New
Exchanged Securities is exempt from registration under the Securities Act
pursuant to the exemption provided by Section 4(a)(2) thereof.

 

2.6          Issuance of New Exchanged Securities. Neither the New Exchanged
Convertible Note nor the New Exchanged Conversion Shares shall bear any
restrictive legend and, upon any conversion of the New Exchanged Convertible
Note, the New Exchanged Conversion Shares shall be freely tradeable by the
Investor. The issuance of the New Exchanged Convertible Note has been duly
authorized and upon issuance is in accordance with the terms of the Exchange
Documents and shall be validly issued, fully paid and non-assessable and free
from all Liens. Upon issuance or conversion in accordance with the New Exchanged
Convertible Note, the New Exchanged Conversion Shares, when issued, will be
validly issued, fully paid and nonassessable and free from all Liens with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. By virtue of Rule 144(d)(3)(ii) under the
Securities Act, the New Exchanged Convertible Note will have a Rule 144 holding
period that will be deemed to have commenced as of October 31, 2014, the date of
the original issuance of the Original Note to the Original Investor. As used
herein, “Liens” shall mean any security or other property interest or right,
claim, lien, pledge, option, charge, security interest, contingent or
conditional sale, or other title claim or retention agreement, interest or other
right or claim of third parties, whether perfected or not perfected, voluntarily
incurred or arising by operation of law, and including any agreement (other than
the Exchange Documents) to grant or submit to any of the foregoing in the
future.

 

 
5

--------------------------------------------------------------------------------

 

  

2.7        Transfer Taxes. On the Closing Date, all share transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the issuance of the New Exchanged Convertible Note to be
exchanged with the Investor hereunder will be, or will have been, fully paid or
provided for by the Company, and all laws imposing such taxes will be or will
have been complied with.

 

2.8          SEC Documents; Financial Statements. Except as set forth on
Schedule 2.8, during the one (1) year prior to the date hereof, the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the Securities Exchange Act of 1934, as amended (the “1934 Act”) (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements, notes and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the “SEC Documents”). The
Company has delivered to the Investor or its representatives true, correct and
complete copies of each of the SEC Documents not available on the EDGAR system
requested by the Investor or its representatives. As of their respective dates,
the SEC Documents complied in all material respects with the requirements of the
1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective dates, the
financial statements of the Company and its Subsidiaries included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto as in effect as of the time of filing. Such financial statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company and its Subsidiaries as
of the dates thereof and the results of its operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments which will not be material, in the aggregate). No
other information provided by or on behalf of the Company or any of its
Subsidiaries to the Investor which is not included in the SEC Documents contains
any untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein not misleading, in the light
of the circumstance under which they are or were made. The Company is not
currently contemplating to amend or restate any of the financial statements
(including, without limitation, any notes or any letter of the independent
accountants of the Company with respect thereto) included in the SEC Documents
(the “Financial Statements”), nor is the Company currently aware of facts or
circumstances which would require the Company to amend or restate any of the
Financial Statements, in each case, in order for any of the Financials
Statements to be in compliance with GAAP and the rules and regulations of the
SEC. The Company has not been informed by its independent accountants that they
recommend that the Company amend or restate any of the Financial Statements or
that there is any need for the Company to amend or restate any of the Financial
Statements.

 

 
6

--------------------------------------------------------------------------------

 

  

2.9          Equity Capitalization. As of 1:00 pm Eastern Standard Time on the
date hereof, the authorized capital stock of the Company consists of (i)
100,000,000 shares of Common Stock, of which, [•] are issued and outstanding and
[•] shares are reserved for issuance pursuant to securities (other than the
Senior Note and the Convertible Note) exercisable or exchangeable for, or
convertible into, shares of Common Stock and (ii) 5,000,000 shares of preferred
stock, of which none are issued and outstanding. 54,254 shares of Common Stock
are held in treasury. “Common Stock” means (i) the Company’s shares of common
stock, $0.01 par value per share, and (ii) any capital stock into which such
common stock shall have been changed or any share capital resulting from a
reclassification of such common stock. All of such outstanding shares are duly
authorized and have been, or upon issuance will be, validly issued and are fully
paid and nonassessable. 29,232 shares of the Company’s issued and outstanding
Common Stock on the date hereof are as of the date hereof owned by Persons who
are “affiliates” (as defined in Rule 405 of the Securities Act and calculated
based on the assumption that only officers, directors and holders of at least
10% of the Company’s issued and outstanding Common Stock are “affiliates”
without conceding that any such Persons are “affiliates” for purposes of federal
securities laws) of the Company or any of its Subsidiaries. Except as disclosed
in the SEC Documents, to the Company’s knowledge, as of the date hereof, no
Person owns 10% or more of the Company’s issued and outstanding shares of Common
Stock (calculated based on the assumption that all Convertible Securities (as
defined in the Convertible Note), whether or not presently exercisable or
convertible, have been fully exercised or converted (as the case may be) taking
account of any limitations on exercise or conversion (including “blockers”)
contained therein without conceding that such identified Person is a 10%
stockholder for purposes of federal securities laws). Except as set forth on
Schedule 2.9: (i) none of the Company’s or any Subsidiary’s capital stock is
subject to preemptive rights or any other similar rights or any Liens suffered
or permitted by the Company or any Subsidiary; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional capital stock of the Company or any of its Subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
Subsidiaries; (iii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing Indebtedness of the Company or any of its Subsidiaries or by which
the Company or any of its Subsidiaries is or may become bound; (iv) there are no
financing statements (other than in connection with Permitted Indebtedness
secured by Permitted Liens) securing obligations, other than obligations under
such Permitted Indebtedness secured by Permitted Liens, in any amounts filed in
connection with the Company or any of its Subsidiaries; (v) there are no
agreements or arrangements under which the Company or any of its Subsidiaries is
obligated to register the sale of any of their securities under the Securities
Act; (vi) there are no outstanding securities or instruments of the Company or
any of its Subsidiaries which contain any redemption or similar provisions, and
there are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (vii) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the New Exchanged Securities; (viii) neither the
Company nor any Subsidiary has any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement; and (ix) neither the
Company nor any of its Subsidiaries have any liabilities or obligations required
to be disclosed in the SEC Documents which are not so disclosed in the SEC
Documents, other than those incurred in the ordinary course of the Company’s or
its Subsidiaries’ respective businesses and which, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. The Company has
furnished to the Investor true, correct and complete copies of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s bylaws, as amended and
as in effect on the date hereof (the “Bylaws”), and the terms of all securities
convertible into, or exercisable or exchangeable for, shares of Common Stock and
the material rights of the holders thereof in respect thereto that have not been
disclosed in the SEC Documents. For purposes of this Agreement: (x)
“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business consistent with past practice),
(C) all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with GAAP, consistently applied for the periods
covered thereby, is classified as a capital lease, (G) all indebtedness referred
to in clauses (A) through (F) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in any property or assets (including accounts and contract
rights) owned by any Person, even though the Person which owns such assets or
property has not assumed or become liable for the payment of such indebtedness,
and (H) all Contingent Obligations in respect of indebtedness or obligations of
others of the kinds referred to in clauses (A) through (G) above; and (y)
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

 
7

--------------------------------------------------------------------------------

 

  

2.10         Ranking of New Exchanged Convertible Note. Except with respect to
the Permitted Senior Indebtedness, no Indebtedness of the Company, at the
Closing, will be senior to, or pari passu with, the Exchanged Notes or the New
Exchange Convertible Note in right of payment, whether with respect to payment
or redemptions, interest, damages, upon liquidation or dissolution or otherwise.

 

2.11        Investment Company Status. The Company is not, and upon consummation
of the sale of the Securities will not be, an "investment company," an affiliate
of an "investment company," a company controlled by an "investment company" or
an "affiliated person" of, or "promoter" or "principal underwriter" for, an
"investment company" as such terms are defined in the Investment Company Act of
1940, as amended.

 

2.12        Disclosure. The Company confirms that neither it nor any other
Person acting on its behalf has provided the Investor or its agents or counsel
with any information that constitutes or would reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Material Subsidiaries, other than the existence of the transactions contemplated
by this Agreement and the other Exchange Documents. The Company understands and
confirms that the Investor will rely on the foregoing representations in
effecting transactions in securities of the Company. All disclosure provided to
the Investor regarding the Company and its Material Subsidiaries, their
businesses and the transactions contemplated hereby, including the schedules to
this Agreement, furnished by or on behalf of the Company or any of its Material
Subsidiaries is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. Each press release issued by the Company or any of its
Material Subsidiaries during the twelve (12) months preceding the date of this
Agreement did not at the time of release contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading. No event or
circumstance has occurred or information exists with respect to the Company or
any of its Material Subsidiaries or its or their business, properties,
liabilities, prospects, operations (including results thereof) or conditions
(financial or otherwise), which, under applicable law, rule or regulation,
requires public disclosure at or before the date hereof or announcement by the
Company but which has not been so publicly announced or disclosed.

 

3.            Investor’s Representations and Warranties. As a material
inducement to the Company to enter into this Agreement and consummate the
Exchange, the Investor represents, warrants and covenants with and to the
Company as follows:

 

3.1         Reliance on Exemptions. The Investor understands that the New
Exchanged Securities are being offered and exchanged in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and the Investor’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Investor set
forth herein and in the Exchange Documents in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the New Exchanged Securities.

 

3.2           No Governmental Review. The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the New Exchanged
Securities or the fairness or suitability of the investment in the New Exchanged
Securities nor have such authorities passed upon or endorsed the merits of the
offering of the New Exchanged Securities.

 

 
8

--------------------------------------------------------------------------------

 

  

3.3          Validity; Enforcement. This Agreement and the Exchange Documents to
which the Investor is a party have been duly and validly authorized, executed
and delivered on behalf of the Investor and shall constitute the legal, valid
and binding obligations of the Investor enforceable against the Investor in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

3.4         No Conflicts. The execution, delivery and performance by the
Investor of this Agreement and the Exchange Documents to which the Investor is a
party, and the consummation by the Investor of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of the Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Investor is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Investor, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Investor to perform its obligations hereunder.

 

3.5         Investment Risk; Sophistication. The Investor is acquiring the New
Exchanged Convertible Note hereunder in the ordinary course of its business. The
Investor has such knowledge, sophistication, and experience in business and
financial matters so as to be capable of evaluation the merits and risks of the
prospective investment in the New Exchanged Convertible Note, and has so
evaluated the merits and risk of such investment. The Investor is an “accredited
investor” as defined in Regulation D under the Securities Act.

 

3.6           Ownership of Exchange Note. As of the Closing Date, the Investor
shall own and hold, beneficially and of record, the entire right, title, and
interest in and to the Exchange Note free and clear of all rights and Liens (as
defined above). The Investor has full power and authority to transfer and
dispose of the Exchange Note to the Company free and clear of any right or Lien.
Other than the transactions contemplated by this Agreement, there is no
outstanding vote, plan, pending proposal, or other right of any person to
acquire all or any part of the Exchange Note.

 

4.            Covenants.

 

4.1          Reasonable Best Efforts. The Company shall use its reasonable best
efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Section 6 of this Agreement. The Investor shall use its reasonable
best efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Section 5 of this Agreement.

 

 
9

--------------------------------------------------------------------------------

 

  

4.2          Disclosure of Transactions and Other Material Information. The
Company shall, on or before 8:30 a.m., New York City time, on the first Business
Day (as defined below) after the date of this Agreement, issue a press release
and Current Report on Form 8-K disclosing all material terms of the transactions
contemplated hereby and attaching the form of this Agreement and the form of New
Exchanged Convertible Note as an exhibit thereto (collectively with all exhibits
attached thereto, the “8-K Filing”). From and after the issuance of the 8-K
Filing, the Investor shall not be in possession of any material, nonpublic
information received from the Company or any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agents, that is not
disclosed in the 8-K Filing. The Company shall not, and shall cause its
officers, directors, employees, affiliates and agents, not to, provide the
Investor with any material, nonpublic information regarding the Company from and
after the filing of the 8-K Filing without the express written consent of the
Investor. To the extent that the Company delivers any material, non-public
information to the Investor without the Investor's express prior written
consent, the Company hereby covenants and agrees that the Investor shall not
have any duty of confidentiality to the Company, any of its Subsidiaries or any
of their respective officers, directors, employees, affiliates or agent with
respect to, or a duty to the to the Company, any of its Subsidiaries or any of
their respective officers, directors, employees, affiliates or agent or not to
trade on the basis of, such material, non-public information. The Company shall
not disclose the name of the Investor in any filing, announcement, release or
otherwise, unless such disclosure is required by law or regulation. In addition,
effective upon the filing of the 8-K Filing, the Company acknowledges and agrees
that any and all confidentiality or similar obligations under any agreement,
whether written or oral, between the Company, any of its Subsidiaries or any of
their respective officers, directors, affiliates, employees or agents, on the
one hand, and the Investor or any of its affiliates, on the other hand, shall
terminate and be of no further force or effect. The Company understands and
confirms that the Investor will rely on the foregoing representations in
effecting transactions in securities of the Company. As used herein “Business
Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
remain closed.

 

4.3          Blue Sky. The Company shall make all filings and reports relating
to the Exchange required under applicable securities or “blue sky” laws of the
states of the United States following the date hereof, if any.

 

4.4          Listing. The Company shall promptly secure the listing or
designation for quotation (as applicable) of all of the New Exchanged Conversion
Shares upon each trading market upon which the Common Stock is then listed or
designated for quotation (as applicable) (subject to official notice of
issuance) and shall maintain such listing of all the New Exchanged Conversion
Shares from time to time issuable under the terms of the Exchange Documents. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 4.4.

 

4.5          Fees. The Company shall promptly reimburse the Investor for its
legal fees and expenses in connection with the preparation and negotiation of
this Agreement and transactions contemplated thereby (the “Investor Counsel
Expense”). The Investor Counsel Expense shall be paid by the Company whether or
not the transactions contemplated by this Agreement are consummated. Except as
otherwise set forth above, each party to this Agreement shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.

 

 
10

--------------------------------------------------------------------------------

 

  

4.6          Holding Period. For the purposes of Rule 144, the Company
acknowledges that the holding period of the New Exchanged Convertible Note (and
upon conversion of the New Exchanged Convertible Note, the New Exchanged
Conversion Shares) may be tacked onto the holding period of the Exchange Note
and the Existing Notes and the New Exchanged Convertible Note shall,
consequently, be deemed to have been issued as of October 31, 2014 for purposes
of Rule 144 and the Company agrees not to take a position contrary to this
Section 4.6. The Company agrees to take all actions, including, without
limitation, the issuance by its legal counsel of any necessary legal opinions,
necessary to issue New Exchanged Conversion Shares that are freely tradable on
the Principal Market without restriction and not containing any restrictive
legend without the need for any action by the Investor and at the Company’s
expense.

 

5.            Conditions to Company’s Obligations Hereunder.

 

The obligations of the Company to consummate the Exchange hereunder are subject
to the satisfaction of each of the following conditions, provided that these
conditions are for the Company's sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Investor with prior written
notice thereof:

 

5.1          The Investor shall have duly executed this Agreement and delivered
the same to the Company.

 

5.2         The representations and warranties of the Investor shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date which shall be true and correct as of such specified
date), and the Investor shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Investor at or
prior to the Closing Date.

 

6.            Conditions to Investor’s Obligations Hereunder.

 

The obligations of the Investor to consummate the Exchange hereunder are subject
to the satisfaction of each of the following conditions, provided that these
conditions are for the Investor's sole benefit and may be waived by the Investor
at any time in its sole discretion by providing the Company with prior written
notice thereof:

 

6.1         The Company and each Material Subsidiary (as the case may be) shall
have duly executed and delivered to the Investor each of the Exchange Documents
to which it is a party and the Company shall have duly executed and delivered
the Investor the New Exchanged Convertible Note.

 

6.2          Each and every representation and warranty of the Company shall be
true and correct, in all material respects, as of the date when made and as of
the Closing Date as though originally made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct, in all material respects, as of such specific date) and the
Company shall have performed, satisfied and complied in all respects with the
covenants, agreements and conditions required to be performed, satisfied or
complied with by the Company at or prior to the Closing Date. The Investor shall
have received a certificate, duly executed by the Chief Executive Officer of the
Company, dated as of the Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by the Investor in the form
acceptable to the Investor.

 

 
11

--------------------------------------------------------------------------------

 

  

6.3          The Common Stock (A) shall be designated for quotation or listed
(as applicable) on the Principal Market and (B) shall not have been suspended,
as of the Closing Date, by the SEC or the Principal Market from trading on the
Principal Market nor shall suspension by the SEC or the Principal Market have
been threatened, as of the Closing Date, either (I) in writing by the SEC or the
Principal Market or (II) by falling below the minimum maintenance requirements
of the Principal Market.

 

6.4          The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the New
Exchanged Securities, including without limitation, those required by the
Principal Market, if any.

 

6.5          No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or Governmental Entity of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Exchange Documents.

 

6.6          Since the date of execution of this Agreement, no event or series
of events shall have occurred that would reasonably be expected to have or
result in a Material Adverse Effect.

 

6.7          The Company shall have obtained approval of the Principal Market to
list or designate for quotation (as the case may be) the New Exchanged
Conversion Shares.

 

6.8          The Company and its Material Subsidiaries shall have delivered to
the Investor such other documents, instruments or certificates relating to the
transactions contemplated by this Agreement as the Investor or its counsel may
reasonably request.

 

7.            Termination.

 

In the event that the Closing does not occur on or before five (5) Business Days
from the date hereof due to the Company's or the Investor's failure to satisfy
the conditions set forth in Sections 5 and 6 hereof (and the nonbreaching
party's failure to waive such unsatisfied conditions(s)), the nonbreaching party
shall have the option to terminate this Agreement with respect to such breaching
party at any time after the close of business on such date without liability of
any party to any other party. Upon such termination, the terms hereof other than
Section 4.5 (Fees) shall be null and void and the parties shall continue to
comply with all terms and conditions of the Exchange Documents, as in effect
prior to the execution of this Agreement.

 

 
12

--------------------------------------------------------------------------------

 

  

8.            Miscellaneous.

 

8.1          Successors and Assigns. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the parties hereto and the respective successors and assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party, other than the parties hereto or their respective successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

8.2        Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state or federal courts
sitting in The City of New York, Borough of Manhattan, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

8.3          Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

 
13

--------------------------------------------------------------------------------

 

  

8.4         Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon delivery, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party) or by electronic mail; or (iii) one Business
Day after deposit with an overnight courier service, in each case properly
addressed to the party to receive the same. The addresses, facsimile numbers and
e-mail addresses for such communications shall be:

 

If to the Company:

 

Interpace Diagnostics Group, Inc.
Morris Corporate Center 1, Building A
300 Interpace Parkway

Parsippany, NJ 07054
Telephone: 412-224-6100
Attention: Jack E. Stover, President and Chief Executive Officer

Email: jstover@interpacedx.com

 

With a copy to:

 

Pepper Hamilton LLP

The New York Times Building
620 Eighth Avenue, 37th Floor

New York, New York 10018-1405
Telephone: 212-808-2711

Facsimile: 212-286-9806
Attention: Merrill M. Kraines, Esq.

Email: krainesm@pepperlaw.com

 

If to the Investor, to its address, facsimile number and e-mail address set
forth on the signature page of the Investor, with a copy (for information
purposes only) to:

 

Kelley Drye & Warren LLP
101 Park Avenue
New York, NY 10178
Telephone: 212-808-7540
Facsimile: (212) 808-7897
Attention: Michael Adelstein, Esq.
Email: madelstein@kelleydrye.com

 

or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

8.5          Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finders’ fee or commission in connection with this transaction
(excluding any fees required to be paid by the Company to Maxim Group). The
Company shall indemnify and hold harmless the Investor from any liability for
any commission or compensation in the nature of a finders’ fee (and the
reasonable costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

 

 
14

--------------------------------------------------------------------------------

 

  

8.6          Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Investor.

 

8.7        Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its terms
so long as this Agreement as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

8.8          Entire Agreement. This Agreement and the other Exchange Documents
represent the entire agreement and understandings between the parties concerning
the Exchange and the other matters described herein and therein and supersedes
and replaces any and all prior agreements and understandings solely with respect
to the subject matter hereof and thereof.

 

8.9          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

8.10        Interpretation. Unless the context of this Agreement clearly
requires otherwise, (a) references to the plural include the singular, the
singular the plural, the part the whole, (b) references to any gender include
all genders, (c) “including” has the inclusive meaning frequently identified
with the phrase “but not limited to” and (d) references to “hereunder” or
“herein” relate to this Agreement.

 

8.11        No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

8.12        Survival. The representations, warranties and covenants of the
Company and the Investor contained herein shall survive the Closing, the
exchange of the Exchange Note for the New Exchanged Convertible Note and the
delivery of the New Exchanged Convertible Note and, upon conversion of the
Exchanged Conversion Note, the issuance and delivery of the New Exchanged
Conversion Shares.

 

8.13        Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

 
15

--------------------------------------------------------------------------------

 

  

8.14        No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

[The remainder of the page is intentionally left blank]

 

 
16

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

INTERPACE DIAGNOSTICS GROUP, INC.

 

     

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

        
 

Acknowledged and Agreed by:

 

INTERPACE DIAGNOSTICS, LLC

 

 

 

 

            By:

Interpace Diagnostics Group, Inc.

its Sole Member

                                By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

            INTERPACE DIAGNOSTICS CORPORATION                                  
          By:             Name:           Title:        

  

 
[Exchange Agreement Signature Page] 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

HOLDER:

 

 

 

[     ]

 

 

 

 

 

               

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

          Address:                 Attention:     Facsimile:     E-mail:        
                    Aggregate Principal of Senior Note to be exchanged:     $[•]
          Conversion Price of     New Exchanged Convertible Note:    $[•]  





 



 
 

--------------------------------------------------------------------------------

 

  

Disclosure Schedules

to

Exchange Agreement

 

 

This document and any attachments hereto constitute the Schedules referred to in
the Amendment and Exchange Agreement (the “Agreement”), dated as of April 18,
2017, by and between Interpace Diagnostics Group Inc., a Delaware corporation
(the “Company”), and the holder identified on the signature page thereto.
Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to such terms as set forth in the Agreement.

 

The numbered sections and subsections referenced in this Disclosure Schedule
correspond to the numbered sections and subsections of the Agreement. The
headings in this Disclosure Schedule are for reference purposes only and are not
a part of the responses to representations or warranties or a qualification of
the representations and warranties of the Company set forth in the Agreement.

 

Notwithstanding anything to the contrary contained in this Disclosure Schedule
or in the Agreement, the information and disclosures contained in any section of
this Disclosure Schedule shall be deemed to be disclosed and incorporated by
reference in any other section of this Disclosure Schedule as though fully set
forth in such other section for which applicability of such information and
disclosure is readily apparent on its face. The fact that any item of
information is disclosed in any section of this Disclosure Schedule shall not be
construed to mean that such information is required to be disclosed by the
Agreement. Such information and the dollar thresholds set forth in the Agreement
shall not be used as a basis for interpreting the terms “material” or “Material
Adverse Effect” or similar terms whether used in the Agreement or otherwise.  

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 2.3

 

Conflicts

 

 

 

A.     In connection with the Company’s registered direct public offering
completed on January 6, 2017 (the “Second Registered Direct Offering”), the
Company granted each institutional investor who participated in the Second
Registered Direct Offering the right, for a period of 15 months following
January 6, 2017, or until April 6, 2018, to participate in any public or private
offering by the Company of equity securities, subject to certain exceptions, up
to such investor’s pro rata portion of 50% of the securities being offered. The
Company has not provided written notice to any of the investors in connection
with the issuance of the warrants to purchase up to an aggregate of 100,000
shares of Common Stock to certain former equityholders of RedPath Integrated
Pathology, Inc. (“RedPath”) designated by RedPath Equityholder Representative,
LLC (the “RedPath Equityholder Representative”) pursuant to that certain
Termination Agreement, dated as of March 22, 2017, by and between the Company
and the RedPath Equityholder Representative (the “Termination Agreement”).

 

B.      The Permitted Senior Indebtedness

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 2.4

 

Consents

 

 

 

A.      On April 3, 2017, the Company submitted a Listing of Additional Shares
notification to The Nasdaq Capital Market (“Nasdaq”) covering the issuance of
the New Exchanged Conversion Shares. As of the date hereof, the Company has not
yet received approval for the issuance of the New Exchange Conversion Shares
from Nasdaq.

 

B.      See Schedule 2.3(A) and (B), which are incorporated herein by reference

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 2.8

 

SEC Compliance

 

 

1. Current Report on Form 8-K filed on October 13, 2016.

 

2. The Company believes it may have granted options in excess of the authorized
number of shares in the Amended and Restated 2004 Stock Award and Incentive Plan
due to incorrect mathematical calculations as a result of its reverse stock
split. The Company is investigating the matter.

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 2.9

 

Preemptive or Other Rights

 

 

1.     See Schedule 2.3(A), which is incorporated herein by reference

 

2.     As of the date hereof, the Company has options and warrants to purchase
Common Stock outstanding and such options and warrants have been disclosed in
the Company’s SEC filings or have been issued pursuant to the Company’s Amended
and Restated 2004 Stock Award and Incentive Plan.

 

3.     In connection with the Termination Agreement, the Company agreed to issue
warrants to purchase up to an aggregate of 100,000 shares of Common Stock,
exercisable at $4.69 per share and subject to a six-month lock up, to certain
former equityholders of RedPath designated by the RedPath Equityholder
Representative in exchange for termination of the royalty and milestone rights
provided in that certain Contingent Consideration Agreement, dated October 31,
2014, and the board observer rights provided in that certain Agreement and Plan
of Merger, dated October 31, 2014, in each case, entered into in connection with
the Company’s acquisition of RedPath.

 

4.     The Permitted Senior Indebtedness.

 

 

 

 